DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to Applicant’s communication filed on January 6, 2022. Amendments to claims 2 and 14 and cancellation of claims 5 and 8 have been entered. Claims 2-4, 6, 7, and 9-14 are pending and have been examined. The statement of reasons for the indication of allowable subject matter over prior art was already discussed in the Office action mailed on October 7, 2021 and hence not repeated here. The rejections and response to arguments are stated below. The Examiner would like to note that there are no Attorneys of record on file. Applicants are respectfully requested to file the Power of Attorney documents before filing a response to this Office action. 
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 2-4, 6, 7, and 9-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a distributed network of trading systems, which is considered a judicial exception because it falls under the category of Certain of Methods of organizing human activity such as a fundamental economic practice and also commercial or legal interactions including fulfilling agreements as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 2 is directed to a system. 
	Step 2A – Prong one: The limitations of “a central authority including at least one processor configured to control: determining one or more order characteristics for given orders to which to apply cancelation prevention, including detecting whether a given order is first in sequence after counting a preset threshold number of orders; receiving, over a communication network, from a remote computing device an order, after receiving a plurality of preceding orders; in response to receiving the order, determining that the order has the one or more order characteristics, including detecting that the order is first in sequence after counting that the plurality of preceding orders totals to the preset threshold number; in response to determining that the order has the one or more order characteristics, execute a random number generator in tandem with a pre-established probability, to determine whether to prevent cancellation of the order for a period of time; in response to determining to prevent cancellation of the order via the random number generator, rendering, over the communication network, on a display of the remote computing device, a graphical user interface including a counting down clock indicating count down of the period of time and information identifying that cancelation is prevented during the period of time; in response to receiving the order, securely querying, over the communication network, participant computing systems of the distributed network of trading systems regarding the order; determining whether an acceptance to enter into a trade fulfilling the order, over the communication network, from at least one of the participant computing systems is received during the period of time; and in response to the period of time ending and determining that the acceptance is not received during the period of time, rendering, over the communication network, on the display of the remote computing device information identifying that cancelation is allowed and an indication that the period of time has ended; in which the remote computing device the participant computing systems includes at least one third processor configured to control: receiving a respective query regarding the order, 	determining that the order matches an entry in an order management system, and in response to determining that the order matches the entry in the order management system, rendering on a trading interface information identifying the order and the period of time, in which the participant computing systems allow a distributed network of trading systems access to a dark pool of liquidity stored in order management systems” as drafted, when considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers the category of Certain of Methods of organizing human activity such as a fundamental economic practice and also commercial or legal interactions including fulfilling agreements. Displaying a trading order or cancellation of an order based on rules/criteria is a fundamental economic practice. Informing and appraising the parties to a commercial or legal interaction is a fundamental economic practice. Displaying a trading order or cancellation of an order based on rules/criteria is a commercial or legal interaction including fulfilling agreements. Informing and appraising the parties to a commercial or legal interaction includes fulfilling agreements. Hence, the steps of the claim, considered collectively as an ordered combination without the italicized portions, fall under the abstract category of Certain of Methods of organizing human activity. That is, other than, a central authority including at least one processor, a remote computing device including at least one second processor, participant computing systems including at least third processors, display devices including a corresponding graphical user interface, a random number generator, a communication network and order management systems, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A – Prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of processors of a central authority, a remote computing device and participant computing systems to perform all the steps. A plain reading of Figures 1-2, 12, 15, 16 and 25 and associated descriptions in at least pages 13-19 of the Specification reveals that the processors may be general purpose processors suitably programmed to perform the claimed steps. The display devices including a corresponding graphical user interface (GUI) are generic displays (with GUIs) used in a trading environment. The random number generator is broadly interpreted to correspond to generic software for generating random numbers. The communication networks may be generic communication networks like LAN or Internet. The order management systems are generic order management systems used in a trading environment. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processors in all the steps are recited at a high-level of generality (i.e., as generic processors performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 2 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 2 is not patent eligible. Independent claim 14 is also not patent eligible based on similar reasoning and rationale.  
Dependent claims 3-4, 6, 7, and 9-13, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 3-4, the steps “wherein the at least one processor is configured to control: rendering, over the communication network, on a display device of each of the participant computing systems a graphical user interface indicating an indication as the counting down clock indicating count down of the period of time” and “in which the pre-established probability includes a ten percent probability” under the broadest reasonable interpretation, are further refinements of certain methods of organizing human activity because these steps describe further the underlying process. 
	In claims 6 and 7, the steps “in which the at least one processor is configured to control: querying, over the communication network, the participant computing systems to determine if a respective matching order for the order is stored in a respective order management system associated with a respective participant and if the respective participant accepts an offer to enter into a trade” “in which the at least one processor is configured to control: determining from responses from the participant computing systems, over the communication network, that no matching order to the order is stored in an order management system associated with any of the participant computing systems before end of the period of time” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the intermediate steps of the underlying process. 
	 In claims 9-13, the claimed steps under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe further the intermediate steps of the underlying process. 
	In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 
Response to Arguments
4.	In response to Applicants arguments on pages 7-13 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
	Response to arguments regarding Step 2A – Prong one: 
The claims recite a distributed network of trading systems, which is considered a judicial exception because it falls under the category of Certain of Methods of organizing human activity such as a fundamental economic practice and commercial or legal interactions including fulfilling agreements as discussed in the rejection. Displaying a trading order or cancellation of an order based on rules/criteria is a fundamental economic practice. Informing and appraising the parties to a commercial or legal interaction is a fundamental economic practice. Displaying a trading order or cancellation of an order based on rules/criteria is a commercial or legal interaction including fulfilling agreements. Similarly, informing and appraising the parties to a commercial or legal interaction includes fulfilling agreements. Hence, the steps of the claim, considered collectively as an ordered combination without the italicized portions, fall under the abstract category of Certain of Methods of organizing human activity. “Selecting a particular order for postponement based on selection after counting a preset number of preceding orders…. the selected order being further considered for postponement based on usage of a random number in tandem with a preset probability” are abstract business decisions than a human is capable of performing. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). These decisions improve the overall abstract idea of displaying a trading order or cancellation of an order based on rules/criteria. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract idea). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Therefore, the Applicants’ arguments are not persuasive. 
Response to arguments regarding Step 2A – Prong two: 
The Applicants appear to be confused between Step 2A- Prong two and Step 2B of the analysis for Patent eligibility. Integration into a practical application is addressed under Step 2A- Prong two. The following response is based on the assumption that the Applicants intended their arguments to refer to Step 2A- Prong two (and not Step 2B as stated in the remarks). 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. 
	In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The additional elements in the claims are processors of a central authority, a remote computing device and participant computing systems, display devices including corresponding graphical user interfaces (GUI), a random number generator,  communication networks and order management systems. A plain reading of Figures 1-2, 12, 15, 16 and 25 and associated descriptions in at least pages 13-19 of the Specification reveals that the processors may be general purpose processors suitably programmed to perform the claimed steps. The display devices including a corresponding graphical user interface (GUI) are generic displays (with GUIs) used in a trading environment. The random number generator is broadly interpreted to correspond to generic software for generating random numbers. The communication networks may be generic communication networks like LAN or Internet. The order management systems are generic order management systems used in a trading environment. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processors in all the steps are recited at a high-level of generality (i.e., as generic processors performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea. 
The features in the claims and those recited on pages 11-12 of the remarks such as “determining one or more order characteristics for given orders to which to apply cancelation prevention, including detecting whether a given order is first in sequence after counting a preset threshold number of orders; receiving, over a communication network, from a remote computing device an order, after receiving a plurality of preceding orders; in response to receiving the order, determining that the order has the one or more order characteristics, including detecting that the order is first in sequence after counting that the plurality of preceding orders totals to the preset threshold number; in response to determining that the order has the one or more order characteristics, execute a random number generator in tandem with a pre-established probability, to determine whether to prevent cancellation of the order for a period of time” considered collectively as an ordered combination may, at best, be characterized as an improvement in the overall abstract idea of displaying a trading order or cancellation of an order based on rules/criteria. As discussed earlier, an improvement in abstract idea is still abstract. Also, a claim for a new abstract idea is still an abstract idea. The central authority, including a processor and a random number generator, is merely a platform on which the abstract idea is implemented. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. 
In response to Applicant’s assertion that “Claims 2 and 14 never recite the actual step of completing a trade on the permitted order (e.g., after constrainment is rescinded upon lapse of the time period)”, the Examiner would like to point out that “displaying steps which indicate a tradeable status to the various parties involved” is in itself a commercial or legal interaction including fulfilling agreements. 
Regarding applicant's arguments alleging that the claims do not wholly preempt the abstract idea, the Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea “to a particular technological environment” or implementing the abstract idea on a “wholly generic computer” is not sufficient as an additional feature to provide “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Alice Corp., 134 Supreme Court. at 2358 (citations omitted). Although the Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption,” see Alice Corp.,134 S. Ct. at 2354, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing pre-emption as the sole test for patent eligibility. “The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice Corp., 134 S. Ct. at 2354). “[Preemption may signal patent ineligible subject matter, [but] the absence of complete preemption does not demonstrate patent eligibility.” Id. Also preemption is not a stand-alone test. Preemption concerns have been addressed by the examiner through the application of the 2019 PEG framework. Applicant’s attempt to show alternative uses of the abstract idea outside the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Similarly, Applicant’s attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly elements more recited in the claim. In the present case, the claimed technology is nothing more than generic computer technology implementing an abstract idea. In Alice also the computer system was specifically programmed to execute the specifically claimed steps in Alice. It is noted that the issue is whether the claims preempt the abstract idea that is claimed. The abstract idea of the challenged claims is not only “displaying a trading order or cancellation of an order based on rules/criteria” in general, but also the specific type of “displaying a trading order or cancellation of an order based on rules/criteria”. And that the present claims do not preempt the field of displaying a trading order or cancellation of an order based on rules/criteria do not make them any less abstract. (See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture Global Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1345 (Fed. Cir. 2013) (generating tasks in an insurance organization). Also Ultramercial decision makes it clear that Patent Owner's arguments regarding pre-emption "are not a substitute for the proper two-part test under Alice". Therefore, the Applicants’ arguments are not persuasive. 
Response to arguments regarding Step 2B: 
	In regards to Step 2B analysis, the Examiner would like to point out that as discussed in the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified in the rejection) to perform the steps, recited in the claims, amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, the claims are not patent eligible. 
In response to Applicant’s arguments based on the Berkheimer memo, the Examiner would like to point out the Berkheimer memo states:
In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a). 

The additional elements in the claims are processors of a central authority, a remote computing device and participant computing systems, display devices including corresponding graphical user interfaces (GUI), a random number generator,  communication networks and order management systems. A plain reading of Figures 1-2, 12, 15, 16 and 25 and associated descriptions in at least pages 13-19 of the Specification reveals that the processors may be general purpose processors suitably programmed to perform the claimed steps. The display devices including a corresponding graphical user interface (GUI) are generic displays (with GUIs) used in a trading environment. The random number generator is broadly interpreted to correspond to generic software for generating random numbers. The communication networks may be generic communication networks like LAN or Internet. The order management systems are generic order management systems used in a trading environment. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Hence, Applicant’s arguments incorporating the Berkheimer memo are not persuasive. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “processors” of the central authority, a remote computing device and participant computing systems and the other additional elements are somehow made more efficient or that the manner in which the processors and the other additional elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the abstract business decisions relating to “determining one or more order characteristics for given orders to which to apply cancelation prevention based on rules; in response to receiving the order, determining that the order has the one or more order characteristics, including detecting that the order is first in sequence after counting that the plurality of preceding orders totals to the preset threshold number; in response to determining that the order has the one or more order characteristics, execute a random number generator in tandem with a pre-established probability, to determine whether to prevent cancellation of the order for a period of time; in response to determining to prevent cancellation of the order, rendering, over the communication network, on a display of the remote computing device, a graphical user interface including a counting down clock indicating count down of the period of time and information identifying that cancelation is prevented during the period of time; in response to receiving the order, securely querying, over the communication network, the participant computing systems regarding the order; determining whether an acceptance to enter into a trade fulfilling the order, over the communication network, from at least one of participant computing systems is received during the period of time; and in response to the period of time ending and determining that the acceptance is not received during the period of time, rendering, over the communication network, on the display of the remote computing device information identifying that cancelation is allowed and an indication that the period of time has ended” in the context of displaying a trading order or cancellation of an order based on rules/criteria, for which computers are used as tools in their ordinary capacity. In Summary, the computer system (including a distributed network of trading systems) is merely a platform on which the abstract idea is implemented. Hence, the claims do not recite significantly more than an abstract idea.
For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
	(a) Alderucci et al. (US Pub. 2010/0332368 A1) discloses a trading platform and trading method that allows access to additional pools of liquidity. Other embodiments are also described. 

6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

January 10, 2022